o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-146180-11 uil 25d the honorable tammy baldwin member u s house of representatives east doty street suite madison wisconsin attention ---------------------- dear congresswoman baldwin i am responding to your inquiry dated date on behalf of your constituent ----------------------- ------------asked about the tax_credit for qualified solar photovoltaic property ------------plans to install a photovoltaic solar system on his property in madison wisconsin his property is a three-story building with three units that he leases to tenants for residential use two different credits are available for solar photovoltaic property-a percent tax_credit residential credit for solar electric property that a taxpayer uses at a residence and a percent business_energy_credit business_credit for solar property that a taxpayer uses in a trade_or_business or for the production_of_income in addition as a result of the american_recovery_and_reinvestment_act_of_2009 the law provides a third type of incentive for solar_energy systems arra cash payment for business or the production_of_income instead of claiming the business_credit a taxpayer can apply for and receive from the department of treasury an arra cash payment for percent of the cost of a qualifying solar_energy system the information from ----------- does not indicate whether he lives in one of the units in the building if ------------resides in one of the units he may qualify for the residential credit for the portion of the solar electric property allocable to the residence and for the conex-146180-11 business_credit on the portion of the cost allocable to business or rental use otherwise ------------may qualify for either the business_credit or an arra cash payment from the treasury residential_energy_efficient_property_credit taxpayers can take a personal tax_credit under sec_25d of the internal_revenue_code the code for purchasing and installing certain qualified residential energy efficient property see enclosed sec_25d qualified residential energy efficient property includes qualified solar electric property the tax_credit i sec_30 percent of the cost of qualified solar electric property and the labor costs properly allocable to the onsite preparation assembly and original installation of the qualifying property and for piping or wiring to interconnect the qualifying property to the home qualified solar electric property uses solar_energy to generate electricity for use in a home in the united_states that the taxpayer uses as a residence therefore to qualify for the credit a property must use solar_energy to generate electricity to qualify for this credit a taxpayer must also use the home on which he or she installed the solar electric property as a residence a second home or vacation home may be eligible for this tax_credit the law however provides an allocation rule that requires a taxpayer to take a reduced credit if he or she uses more than percent of qualified solar electric property for business purposes in this case the taxpayer can only take the portion of the expenditures that is properly allocable to use for nonbusiness purposes therefore if -------------- business use of the solar electric property is more than percent he should exclude the costs of the qualified solar electric property allocable to the business use when calculating the percent residential credit business_energy_credit the law provides a business_credit for a specified percentage of the basis of certain energy_property that a taxpayer places in service during a taxable_year see enclosed sec_48 of the code the business_credit is not a personal credit for a residence but is part of the general_business_credit it provides a percent credit for the cost of equipment that uses solar property to produce electricity generally those costs that qualify for the residential credit will qualify for the business_credit the business_credit is only available for property that a taxpayer can depreciate sec_48 of the code generally a taxpayer can take a depreciation deduction for property used in a trade_or_business or property_held_for_the_production_of_income such as a rental property a taxpayer using a dwelling_unit as a residence may only depreciate the portion of the dwelling_unit that he or she also uses in a trade_or_business conex-146180-11 or for the production_of_income although ------------ may not be able to include the full cost of the solar electric system in calculating the percent residential credit he may be eligible for the percent business_credit for the cost of the solar system allocable to his use of the system in a trade_or_business or for the production_of_income arra cash payment the law also provides a cash payment for percent of the basis of equipment that uses solar_energy to produce electricity that a taxpayer places in service by date or begins construction on by date and places in service by date section of the american recovery and reinvestment act for more information about the cash payments ------------should visit the department of treasury’s website http www treas gov recovery shtml i hope this information is helpful if ------------or you have further questions on this matter please contact ------------------------or me at ----- ------------- for further assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosures
